                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT TURNER, #13717-025,                           )
                                                      )
                Plaintiff,                            )
                                                      )
 vs.                                                  )        Case No. 19-cv-00700-JPG
                                                      )
 UNITED STATES OF AMERICA,                            )
                                                      )
                Defendant.                            )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Robert Turner, an inmate who is in the custody of the Federal Bureau of Prisons

(“BOP”) and currently confined in the Gilmer Federal Correctional Institution (“FCI-Gilmer”),

brings this action against the United States under the Federal Tort Claims Act, 28 U.S.C. §§ 1346,

2671-2680. (Doc. 1). Plaintiff claims that he was forced to submit to a tuberculosis (“TB”) test

while on a federal holdover at White County Jail on July 10, 2017. (Doc. 1, pp. 1-2). The Jail’s

nurse, i.e., Nurse Burnett, injected Plaintiff, even after he informed her that he tested positive for

TB and treated for it in 2010. (Id. at p. 2). When the nurse injected him, Plaintiff’s arm began to

spasm, and he has since suffered from gastroesophageal reflux disease and nighttime sweats.

Plaintiff seeks money damages. (Id.).

       The Complaint is now before the Court for review under 28 U.S.C. § 1915A, which

requires the Court to screen prisoner Complaints and filter out non-meritorious claims. 28 U.S.C.

§ 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails to state a

claim for relief, or requests money damages from an immune defendant must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez

v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                  1
                                             The Complaint

          Based on the allegations summarized above, the Court designates a single count in the pro

se Complaint:

          Count 1: Defendant, by and through the negligence or deliberate indifference of Nurse
                   Burnett, is liable under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§
                   1346, 2671-80, for administering Plaintiff an unnecessary and/or harmful TB
                   test on or around July 10, 2017.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim in the Complaint that is not

addressed herein should be considered dismissed without prejudice as inadequately pled

under Twombly.1

                                                Discussion

          The FTCA allows civil actions for money damages against the United States for personal

injury or death caused by the negligent or wrongful act or omission of any Government employee

while acting within the scope of his or her office or employment. See 28 U.S.C. § 1346(b)(1).

Whether the misconduct giving rise to Plaintiff’s claim involved an employee of the federal

government is unclear, but the Court saves this issue for another day—and a more complete record.

See Lipsey v. United States, 879 F.3d 249, 253-54 (7th Cir. 2018). See also United States v.

Orleans, 425 U.S. 807, 813 (1976); Logue v. United States, 412 U.S. 521, 5528 (1973). Whether

Plaintiff exhausted all administrative remedies and timely filed this action is likewise unclear; his

Complaint is silent on both issues. See 28 U.S.C. § 2675(a); Palay v. United States, 349 F.3d 418,

425 (7th Cir. 2003). Finally, whether Plaintiff states a claim under the FTCA and Illinois tort law

governing medical malpractice remains to be seen. To do so, he must satisfy the elements of a

medical malpractice claim under Illinois tort law. Augutis v. United States, 732 F.3d 749, 752 (7th


1
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     2
Cir. 2013) (court considering an FTCA claim looks to the state tort law of the state where the

tortious conduct occurred). Under applicable state law, i.e., 735 ILCS § 5/2-622, Plaintiff is

required to file an affidavit stating that “there is a reasonable and meritorious cause” for litigation

of the medical malpractice claim, along with a physician’s report in support of the affidavit. See

Young v. United States, 942 F.3d 349 (7th Cir. 2019). Plaintiff has filed neither to date. Although

his failure to do so is not dispositive of his claim at this point, he must do so before the summary

judgment phase of the case. Despite the issues noted herein, the Court will allow this claim to

proceed against the United States.

                                             Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening under 28 U.S.C.

§ 1915A, and COUNT 1 will receive further review against Defendant UNITED STATES.

Pursuant to Administrative Order No. 244, Defendant need only respond to the issues stated

in this Merits Review Order.

       The Clerk is DIRECTED to enter the standard qualified protective order pursuant

to the Health Insurance Portability and Accountability Act.

       IT IS ORDERED that with regard to COUNT 1, the Clerk of Court is DIRECTED to

complete, on Plaintiff’s behalf, a summons for service of process on Defendant UNITED

STATES OF AMERICA. The Clerk shall issue the completed summons. Pursuant to Federal

Rule of Civil Procedure 4(i), the Clerk shall (1) personally deliver to or send by registered or

certified mail addressed to the civil-process clerk at the office of the United States Attorney for

the Southern District of Illinois a copy of the summons, the Complaint, and this Memorandum and

Order; and (2) send by registered or certified mail to the Attorney General of the United States at

Washington, D.C., a copy of the summons, the Complaint, and this Memorandum and Order.



                                                  3
       It is FURTHER ORDERED that Plaintiff shall serve upon the United States Attorney for

the Southern District of Illinois a copy of every pleading or other document submitted for

consideration by this Court. Plaintiff shall include with the original paper to be filed a certificate

stating the date that a true and correct copy of the document was mailed to the United States

Attorney. Any paper received by a district judge or a magistrate judge which has not been filed

with the Clerk or which fails to include a certificate of service will be disregarded by the Court.

       IT IS ORDERED that, if the defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with that defendant’s current work

address, or, if not known, his or her last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained by the Clerk. Address information shall not be maintained in the court

file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).



                                                  4
IT IS SO ORDERED.

DATED: 12/20/2019
                        s/J. Phil Gilbert
                        J. PHIL GILBERT
                        United States District Judge




                    5
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 6
